UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4842


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARION W. CARTER, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:13-cr-00004-JRS-1)


Submitted:   May 30, 2014                     Decided:   June 5, 2014


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Patrick L.
Bryant, Appellate Attorney, Robert J. Wagner, Assistant Federal
Public Defender, Richmond, Virginia, for Appellant.     Dana J.
Boente, Acting United States Attorney, Peter S. Duffey,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            After        a   jury     trial,         Marion     W.     Carter,      Jr.,    was

convicted     of       two   counts       of    robbery       affecting         commerce,    in

violation        of    18    U.S.C.       § 1951(a)        (2012),         two     counts    of

possessing and brandishing a firearm in furtherance of a crime

of violence, in violation of 18 U.S.C. § 924(c)(1) (2012), one

count of attempted robbery, in violation of 18 U.S.C. § 1951(a),

and one count of being a felon in possession of ammunition, in

violation of 18 U.S.C. § 922(g)(1) (2012).                             On appeal, Carter

challenges the sufficiency of the evidence supporting all but

the felon in possession of ammunition conviction.                              We affirm.

            The denial of a motion for a judgment of acquittal is

reviewed de novo.            United States v. Strayhorn, 743 F.3d 917, 921

(4th Cir. 2014), cert. denied, 2014 WL 1714559 (May 27, 2014).

We review the sufficiency of the evidence by determining whether

there is substantial evidence in the record, when viewed in the

light     most        favorable      to    the       Government,          to     support    the

conviction.            Id.      Substantial          evidence     is      evidence    that    a

reasonable factfinder could accept as adequate and sufficient to

support    the        finding      that   the       defendant     is      guilty    beyond    a

reasonable doubt.             United States v. Jaensch, 665 F.3d 83, 93

(4th Cir. 2011).             We assume that the factfinder resolved all

contradictions          in   the    testimony        in   favor      of    the    Government.

United States v. Brooks, 524 F.3d 549, 563 (4th Cir. 2008).

                                                2
            We must determine whether any reasonable trier of fact

could    have    found      the   essential      elements   beyond     a   reasonable

doubt.      United States v. Madrigal-Valadez, 561 F.3d 370, 374

(4th Cir. 2009).            The focus for the court is on the complete

picture created by the evidence.                  United States v. Burgos, 94

F.3d 849, 863 (4th Cir. 1996) (en banc).                         We consider both

circumstantial        and     direct       evidence,   drawing    all      reasonable

inferences from such evidence in the Government’s favor.                      United

States v. Harvey, 532 F.3d 326, 333 (4th Cir. 2008).                         “[A]s a

general proposition, circumstantial evidence may be sufficient

to support a guilty verdict even though it does not exclude

every reasonable hypothesis consistent with innocence.”                       United

States v. Osborne, 514 F.3d 377, 387 (4th Cir. 2008) (conspiracy

to commit robbery) (alteration and quotation marks omitted); see

also United States v. Robinson, 177 F.3d 643, 648 (7th Cir.

1999) (robbery conviction supported by circumstantial evidence);

United States v. Taylor, 605 F.2d 1177, 1178 (10th Cir. 1979)

(same).     If the evidence supports different interpretations, the

jury decides which interpretation to believe.                     Burgos, 94 F.3d

at   862.       We   can    reverse    a    conviction   based    on    insufficient

evidence only when “the prosecution’s failure is clear.”                       United

States v. Moye, 454 F.3d 390, 394 (4th Cir. 2006) (en banc)

(internal quotation marks omitted).



                                             3
              “A Hobbs Act violation requires proof of two elements:

(1) the underlying robbery or extortion crime, and (2) an effect

on interstate commerce.”                    United States v. Williams, 342 F.3d

350, 353 (4th Cir. 2003).                  The Hobbs Act defines robbery as “the

unlawful      taking      or    obtaining          of    personal        property       from    the

person    .   .     .    by    means       of     actual       or    threatened        force,    or

violence, or fear of injury . . . to his person or property

. . .    at   the       time   of     the    taking       or    obtaining.”            18   U.S.C.

§ 1951(b)(1).

              Brandishing         a    firearm          under       18   U.S.C.    §    924(c)(1)

requires      the       showing       of    two    elements:             (1)   the      defendant

possessed and brandished a firearm, and (2) the defendant did so

during and in relation to a drug trafficking offense or crime of

violence.           Strayhorn,         743      F.3d     at     922;      United       States    v.

Mitchell, 104 F.3d 649, 652 (4th Cir. 1997).

              After viewing the evidence as a whole, we conclude

that there was sufficient evidence to support the jury’s finding

that Carter was the person responsible for the two robberies and

the attempted robbery, and that he brandished a firearm during

the two robberies.             The jury was entitled to reject his alibi

defense for one of the robberies and his claim that there was

another suspect for the attempted robbery.                                 It is the jury’s

function to weigh the credibility of witnesses and to resolve

conflicts in the evidence.                      United States v. Dinkins, 691 F.3d

                                                  4
358, 387 (4th Cir. 2012), cert. denied, 133 S. Ct. 1278 (2013).

The     jury’s   determinations         regarding       witness        credibility       and

conflicting      evidence      will   not       be   disturbed        if    supported     by

substantial      evidence,       even     if     we     were     to        draw    contrary

inferences.      United States v. Gomez-Jimenez, __ F.3d __, 2014 WL

1623072, at *6 (4th Cir. 2014).

             Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are    adequately           presented    in       the    materials

before    this   court   and    argument        would    not     aid       the    decisional

process.

                                                                                    AFFIRMED




                                            5